Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner attempted to contact Applicant’s representative on 28 September 2022 to discuss correcting the following rejections and objections with an Examiner’s amendment. As of close of business 30 September 2022, there has been no response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 recite the limitation "transforming the one or more chunks of the distributed data files by executing the instance of the structured query transformers on the one or more chunks of the distributed data files stored within the memory of each of the plurality of machines and while retaining an existing implementation of the system …"  
Considering the claim as a whole, the invention seems to claim that each of the machines, of the plurality of machines, is receiving chunks of distributed data files to process. Additionally, the subsequent limitation to the above quotation makes it clear that “each of the plurality of machines is configured to process a different set of chunks from the plurality of chunks of the distributed data files using the set of instructions.” 
However, the emphasized language of the cited limitation seems to indicate that, for each machine, an instance of the structured query transformer is executed on the chunks of the distributed data files stored within the current machine and each other of the plurality of the machines. 
In light of the remainder of the claims, the scope of execution of the structured query transformer is not clear. If the scope of execution of the structured query transformer is against only the chunks stored within the current machine, Examiner suggests removing the language “stored within the memory of each of the plurality of machines” from the above limitation. 

Claims 2-4, 6-8, 10-12, and 14-18 are similarly rejected under 35 USC 112(b) based upon their dependency on their respective parent claim for the above issue. 

Claim Objections
Claims 2 and 10 objected to because of the following informalities:  
The claims recite “wherein the set of instructions is in form of an external configuration file, wherein the external configuration file comprises name, location, and format.” 
The “form of an external configuration file” and the elements in the list “name, location, and format” each need an article, such as “a.” 

Claims 3 and 11 objected to because of the following informalities:  
The article “a” and plural noun “pairs” in the claim language “a key and value pairs” do not match. Either “a key and value pair” or “key and value pairs” is correct. 
The claims state “wherein the key indicates a symbolic name for data generated after transformation performed.” The term “transformation” needs an article and the clause needs a verb before “performed,” such as “is.”
The claim refers to “using structured query transformers,” but structured query transformers have already been introduced in the parent claim. 

Claims 7 and 15 objected to because of the following informalities:  
The claim recites “at one of the plurality of machines to be distributed across remaining of the plurality of machines in the system, wherein upon reception of the set of instructions by the remaining of the plurality of machines,”
The phrasing “remaining of the plurality of the machines” sounds ambiguous because it does not define what is remaining. Examiner suggests “remaining machines of the plurality of machines” for each instance of the phrase. 
The claim recites “the set of instruction.” The term “instruction” should be plural.

Claim 14 is objected to because of the following informalities:  
The claim recites “further comprises receive … ” 
This should be “further comprising receiving.” 

Claims 17  and 18 are objected to because of the following informalities:  
The claims contain the clause “from the set of instructions on the distributed data files to derive an acceptable format” 
In the independent claims, this element is referred to as “the set of instructions associated with the distributed data files.” 

Claim 18 additionally states “The method as claimed in claim 9, further comprises executing…”
This should be “further comprising executing.”
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see the remarks filed 2 June 2022, with respect to the claims have been fully considered and are persuasive.  
The 35 USC 101 and 35 USC 103 rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152